Informal or Non-Responsive Amendment
The response to restriction requirement/election of species filed on 10/22/21 electing Species I-f, Species II-b, Species III-c and Species IV-c per se is non-responsive because it is immediately unclear what group(s) of the identified species and its respective claims were intended to be elected by the applicant. For instance, on page 9 of the 10/22/21 applicant's response, applicant apparently elected Species III-c and Species IV-c (see page 9 of "Applicant's Election"). However, subsequently, all in all, applicant identified claims 196-224 as readable on elected Species III-c, thereby also encompassing the subject matter/features of Species IIIa-b-d-e-f (i.e., claims 206-207, 209-210 and 222-224) as set forth/identified in the 06/25/21 Election of Species. Similarly, applicant identified claims 196-218 and 220-224 as encompassing elected Species IV-c, thereby also encompassing the subject matter/features of Species IVa-b-d (i.e., claims 216-217, and 219) as set forth/identified in the 06/25/21 Election of Species. Thus, it is immediately unclear whether applicant is intending to elect the subject matter/feature of Species III-c (i.e., claim 208) and Species IV-c (i.e., claim 218) per se, or the subject matter/features of any one of respective Species IIIa-b-d-e-f (i.e., claims 206-207, 209-210 and 222-224) and Species IVa-b-d (i.e., claims 216-217, and 219) because claims 206-207, 209-210 and 222-224 have been identified as containing the subject matter/feature of Species IIIa-b-d-e-f, respectively, and also claims 216-217, and 219 have been identified as containing the subject matter/feature of IVa-b-d, respectively. Refer to the Election of Species dated 06/25/21 for details concerning the delineation and/or identification of the foregoing species by claim or claim limitations/features. In other words, applicant’s election of Species III-c reads on claim 208 but does not read on claims 206-207, 209-210 and 222-224 which have been identified as claims readable on other species (see the 06/25/21 Restriction Requirement/Election of Species). Likewise, applicant’s election of Species IV-c reads on claim 218 but does not read on claims 216-217, and 219 which have been identified as claims readable on other species (see the 06/25/21 Restriction Requirement/Election of Species). Hence, to avoid any confusion arising from applicant’s response and for clarity of record, applicant is requisitioned to clearly recite or confirm the specific elected species and the particular claim readable thereon as delineated in the 06/25/21 Restriction Requirement for prosecution. It bears noting that applicant has the right to traverse the restriction requirement or election of species once the election is made according to the restriction requirement or election of species made by the USPTO. It is also noted that during the interview dated 07/15/21, only Species Ia-g and Species IIa-b were discussed; that is, Species III and/or IV were not discussed.    
As a result, applicant's election of species is inconsistent with the identification of species by claims as set out in the 06/25/21 restriction requirement. To remedy this inconsistency, applicant is required to clearly identify the claims readable on the specific elected species by adhering to the species/claim delineation set forth in the 06/25/21 restriction requirement, or by suggesting any other reasonable grouping of claims for all the elected species according to the content of the election of species therein.
Further, applicant is also kindly reminded of the following as set forth on page 6 of the restriction requirement dated 06/25/21:

    PNG
    media_image1.png
    234
    739
    media_image1.png
    Greyscale

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.

/RAYMOND ALEJANDRO/Primary Examiner, Art Unit 1727